DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 6-10-2022 is acknowledged.
Claims included in the prosecution are 20, 22, 24-28 and 34-43.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 20, 22, 24-28 and 34-43 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/091849.
WO discloses compositions containing claimed compound for the treatment of various cancers, including ovarian cancer and cancer of endometrium. According to WO, the claimed compound is FGFR inhibitor (Abstract, page 7, line 18, line 26, Page 8, compound II, claims 17, 21 and 26). Compound II is administered as the sole agent or in combination with other therapeutic agents. The other therapeutic agent taught is paclitaxel and cisplatin (page 10, lines 12 and 31). WO does not specifically state that the ovarian cancer is metastatic. In the absence of showing otherwise, it is deemed implicit that the term includes metastatic ovarian cancer since cancers generally metastasize.
As pointed out above, WO discloses the treatment of ovarian cancer, but it does not explicitly state that the ovarian cancer is metastatic and these cancer cells have a cancer cell in a spheroid shape, it would have been obvious to one of ordinary skill in the art to use the claimed compound even for metastatic ovarian cancer with a reasonable expectation of success.
2.	Claims 20, 22, 24-28 and 34-43 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/091849 cited as set forth above in combination with Pollock (US 20130296326)
	The teachings of WO have been discussed above. WO does not teach explicitly teach the use of the composition containing the claimed compound (BGJ398) for the treatment of metastatic endometrial cancer.
	Pollock teaches the use of FGFR inhibitors such as BGJ398 for the treatment of metastatic endometrial cancer (Abstract, 0030, 0179 and claims).
	It would have been obvious to one of ordinary skill in the art to use the composition containing claimed compound (BCJ398) to treat metastatic breast, ovarian and endometrial cancers with a reasonable expectation of success since Pollock teaches that metastatic endometrial cancer can be treated with the FGFR inhibitor, BGJ398.

3.	Claims 20, 22, 24-28 and 34-43 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/091849 cited as set forth above in combination with Jovcheva (US 2017/0100406).
	The teachings of WO have been discussed above. WO does not teach explicitly teach the use of the composition containing the claimed compound (BGJ398) for the treatment of metastatic breast cancer, ovarian cancer and endometrial cancer.
	Jovcheva teaches the use of FGFR inhibitors such as BGJ398 for the treatment of metastatic breast cancer, ovarian cancer and endometrial cancer (Abstract, 0030, 0179 and claims).
	It would have been obvious to one of ordinary skill in the art to use the composition containing claimed compound (BCJ398) to treat metastatic breast, ovarian and endometrial cancers with a reasonable expectation of success since Jovcheva teaches that these cancers can be treated with the FGFR inhibitor, BGJ398.
	Applicant’s arguments to the above rejections have been fully considered, but are not found to be persuasive. Applicant essentially argues that claims 20, 24 and 42 and their dependent claims are directed to a method for treatment of cancer in a spheroid form and the cancer is selected from metastatic ovarian cancer, endometrial cancer and breast cancer and WO, Pollock or Jovcheva do not teach spheroidal form of claimed cancers.
	Applicant argues that it is not predictable that all the stages of cancer can be treated with the same compound, and the effectiveness to the claimed cancer in a spheroid form is not expected from the prior art. Applicant points out Fig. 3 and argues that as evidenced by the figure, the cell viability of the cells cultured by 3D sphere culture (which reflect a metastatic type ovarian cancer in a spheroid form) was not affected by the claimed compound, BGJ398, whereas the cell viability was substantially reduced when the cancer cell is in a spheroid form.

 teaches the use of the FGFR inhibitors such as BGJ398 
4.	Claims 20, 24, 35 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Konecny (Mol. Cancer Ther, vol. 12 (5), 2013) of record.
	Konecny teaches the effectiveness of BGJ 398 on human endometrial cancer cells (see entire publication). Therefore, it would have been obvious to one of ordinary skill in the art to use a composition containing BGJ 398 for the treatment of endometrial cancer with a reasonable expectation of success since Konecny teaches its effectiveness against human endometrial cancer cells. 
Applicant’s arguments to the above 103 rejections have been fully considered, but are not found to be persuasive.
Applicant quotes MPEP 2144.08 once again and argues about the species and subgenus; however, as pointed out before that the species and subgenus arguments are not applicable in this instance since WO 2016/091849, Pollock and Konecny all teach the subgenus, the same claimed compound BGJ 398 and its effect on claimed cancers. The reference of Jovcheva in particular teaches the use of FGFR inhibitors such as BGJ398 for the treatment of metastatic breast cancer, ovarian cancer and endometrial cancer. With regard to applicant’s arguments that the claims have been amended to recite, ‘cancer cells including a cancer cells having a spheroid form’, the examiner points out that when cancers metastasize, they disseminate to travel to other organs as single cancer cells or in a cluster form which are called spheroids. The examiner has already cited  Floch (US 2011/0177962) which teaches that metastatic breast cancer cells grow as spheroids under low adherence under culture conditions (0328) as interest. The examiner also has cited  US 2013/0012413 (see 0111), US 2015/0315244 (see 0234) and US 2010/0160348 (see 0060) and Twentyman, Cancer Lett which teaches that cancer exists as solid tumors and multicellular tumor spheroids (see entire publication) as interest. It would have been obvious to one of ordinary skill in the art that an anti-cancer agent such as the claimed compound which is effective against breast, ovarian and endometrial cancers would be effective irrespective of whether the cancer is in a single cell form or as spheroids. Furthermore, as pointed out before, instant specification shows the use of the claimed compound under culture conditions and not when administered to a mammal. Contrary to applicant’s arguments the prior art cited teaches or is suggestive of the effectiveness of the effect of claimed compound irrespective of the morphologically different cancer cells and contradictory to applicant’s arguments such an outcome is predictable.
Applicant points out to Fig. 3 of the present application and the cell viability of the cells cultured by 3 D sphere culture which according to applicant (which reflects a metastatic type ovarian cancer in a spheroid form)  was not affected by claimed compound, whereas the cell viability was substantially reduced when the cancer cell is in a spheroid form.  Applicant also draws attention to  Fig.2  for the efficacy between 2D and 3D SC reflecting cancer cells in a spheroid form.

 These arguments are not persuasive. It would appear based on applicant’s arguments that metastatic ovarian, endometrial and breast cancers are in different stages and some metastatic cancer cells are in spheroidal form and some or not and the compound BGJ 398 is effective against spheroidal form of metastatic cancers. Applicant’s experiments based on Figures 2 and 3 are based on in vitro culture conditions
While under culture conditions, the effect may be different than from when the compound is administered to a mammal in metastatic state and applicant has not shown that to be otherwise. Furthermore, the results argued appear to be based on a single experiment. 
Furthermore, the reference of Jovcheva teaches thatBGJ398 is effective in the treatment of metastatic breast cancer, ovarian cancer and endometrial cancer and Pollock teaches that BGJ398 is effective against metastatic endometrial cancer. Applicant provides no experimental comparison with either Pollack or Jovcheva to show that the metastatic cancers taught are not in spheroid shape.
Furthermore, as pointed out in the earlier action, the results presented in Fig. 3 also appear to be based on a single experiment. Therefore, applicant’s arguments that the results are unexpected are not persuasive. 
Applicant argues that claims 25 and 26 and their dependent claims recite the presence of an additional anti-cancer agent; applicants point out Examples 5-7 which show paclitaxel and cisplatin respectively show synergistic effect. A careful examination of Figures 18, 19 and 27-28 appear to indicate at higher concentrations of paclitaxel or cisplatin the experiment is a single experiment and the results appear to be an additive effect than synergistic. Furthermore, the data represented in these figures are also based on single experiment. In addition, the data in the figures is not commensurate in scope with the claims in terms of the amounts and all the compounds coming under the Formula I and their amounts.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598. The examiner can normally be reached Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612